Citation Nr: 9928608	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel

INTRODUCTION

The veteran had active service from December 1975 to August 
1990 and from March 11, 1991 to March 29, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in April 1998.  A statement of the case was 
mailed to the veteran in April 1998.  The veteran's 
substantive appeal was received in April 1998.  The veteran 
testified at a personal hearing before a hearing officer at 
the RO in May 1998.  In July 1999, the case was remanded to 
the RO to afford the veteran the opportunity for a Travel 
Board hearing.  The veteran declined a hearing, and the case 
has been returned to the Board for appellate review.


REMAND

At the outset, the Board notes that all VA records and 
service medical records are constructively of record.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Here, the claims file 
contains only reserve service medical records.  The veteran's 
active duty service medical records are not currently of 
record.  Although the RO contacted the veteran's last reserve 
station, as well as the National Personnel Records Center, in 
an attempt to locate his service medical records, since he 
was recalled to active duty and relocated several times, it 
is plausible that the service medical records were in 
transit/being forwarded.  Accordingly, the Board finds that a 
more exhaustive search for the veteran's service medical 
records is indicated.  Moreover, it appears that attempts 
have not been made to determine if the veteran's service 
medical records are in fact missing.

Historically, in a July 1994 decision, the RO denied service 
connection for bilateral hearing loss, noting that the claims 
file did not contain the veteran's service medical records, 
and finding that a current hearing loss disability was not 
shown.  The veteran was provided notice of this decision and 
of his procedural and appellate rights.  He did not timely 
appeal the rating decision, and it became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. 3.104 (1998).

In February 1998, the veteran submitted another claim for 
service connection for hearing loss.  In support of his 
claim, he submitted VA audiometric examination results 
showing mild high frequency sensorineural hearing loss 
bilaterally.  In a March 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  

Other evidence added to the record since the July 1994 rating 
decision includes an April 1998 letter to the RO from the 
Chief of the Otolaryngology (ENT) Department of the 
Pittsburgh VA Medical Center stating that the veteran has 
received treatment for complaints of hearing loss.  The 
letter states, in part, "As indicated by the attached 
audiogram, he [the veteran] has a significantly high 
frequency hearing loss.  This is usually associated with some 
type of noise exposure."  It was also noted in the letter 
that the veteran's military service involved repeated noise 
exposure based on his military specialty as a maintenance 
ordinance officer responsible for the repair of tank engines, 
diesel engines in trucks, and artillery/cannon repair.  The 
ENT Chief also noted that since the veteran's service, he has 
worked with computers and in sales, neither of which would be 
considered a high noise exposure position.  In conclusion, 
the ENT Chief stated that it was reasonable to assume that 
the veteran's military-related noise exposure may be the 
primary cause for his current hearing loss disability.

In the aforementioned April 1998 letter, the ENT Chief refers 
to an "attached audiogram" which shows significantly high 
frequency hearing loss.  The Board notes that there is no 
audiogram attached to the April 1998 letter.  It is therefore 
unclear whether he was referring to the February 1998 
audiogram in the claims file or to some other audiogram.  
This requires clarification.  

Development for pertinent documents that are constructively 
of record, such as service medical records, VA treatment 
records, etc., is mandatory prior to any determination 
whether new and material evidence has been submitted to 
reopen a claim or whether the claim is well-grounded.  The 
Board notes that the additional evidence submitted since the 
July 1994 rating decision establishes facts not previously 
known, addresses the basis for the denial of that claim, and 
is also so significant that it must be considered.

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims consists of three steps:  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

Here, there is evidence of noise exposure in service (by 
virtue of the veteran's MOS).  There is evidence of a current 
hearing loss disability (the February 1998 VA audiogram 
showing hearing loss).  And, there is evidence of a nexus 
between the veteran's current hearing loss disability and 
service (the April 1998 letter to the RO from the VA ENT 
specialist).  Significantly, the April 1998 nexus opinion 
(which is favorable to the veteran) is the only competent 
evidence of record regarding a nexus between the veteran's 
current hearing loss disability and service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should arrange for an 
exhaustive search for the veteran's 
service medical records.  This search 
should include asking the veteran to 
provide a listing of ALL the locations 
where he was stationed, as well as ALL 
the facilities where he was treated 
during service.  The RO should then 
request the veteran's service medical 
records from the listed locations and 
facilities.  In the event that the 
veteran's service medical records were in 
transit during a previous search, any 
facilities previously contacted should be 
contacted again.  If the veteran's 
service medical records cannot be located 
because they are irretrievably lost, it 
should be so certified.

2.  The RO should obtain and associate 
with the claims file all VA treatment 
records of the veteran pertaining to 
treatment or examination of hearing loss, 
which are not currently in the claims 
file.  Specifically, the RO should 
determine whether the audiogram mentioned 
in the April 1998 letter from the Chief 
of the Otolaryngology Department at the 
Pittsburgh VA Medical Center is the 
February 1998 audiogram already of 
record, or if the physician was referring 
to a different audiogram.  If it was a 
different audiogram, such audiogram 
should be specifically included in the 
development for records .

3.  The RO should then review the 
veteran's claim.  This should include 
consideration of 38 C.F.R. § 3.156 under 
Hodge v. West, 155 F 3d 1356 (Fed. Cir. 
1998) and Elkins to determine if new and 
material evidence has been submitted to 
reopen the claim for service connection 
for bilateral hearing loss, and, if so, 
whether the claim is well-grounded.  If 
the claim is reopened and found to be 
well-grounded the RO should evaluate the 
claim on the merits.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


